Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.513 Page 1 of 34



  1   Oscar Ramallo (Bar No. 241487)
  2   Oscar.Ramallo@arnoldporter.com
      ARNOLD & PORTER KAYE SCHOLER LLP
  3   777 South Figueroa Street, 44th Floor
  4   Los Angeles, CA 90017
      Telephone: (213) 243-4000
  5   Facsimile: (213) 243-4199
  6
      Attorney for Plaintiff
  7   Kaji Dousa
  8
      [Additional counsel listed on following page.]
  9
 10
 11
 12                            UNITED STATES DISTRICT COURT

 13                      SOUTHERN DISTRICT OF CALIFORNIA

 14
      KAJI DOUSA,                                      Case No. 19-cv-01255 (LAB)
 15
                                               PLAINTIFF’S BRIEF IN
 16                       Plaintiff,           SUPPORT OF HER MOTION
                                               FOR PRELIMINARY
 17         v.                                 INJUNCTION AND IN
                                               OPPOSITION TO
 18   U.S. DEPARTMENT OF HOMELAND              DEFENDANTS’ MOTIONS
                                               TO DISMISS AND TO
 19   SECURITY (“DHS”); U.S. IMMIGRATION STRIKE
      AND CUSTOMS ENFORCEMENT
 20   (“ICE”); U.S. CUSTOMS AND BORDER
 21   PROTECTION (“CBP”) KEVIN K.
      MCALEENAN, Acting Secretary of DHS;
 22   MATTHEW T. ALBENCE, Acting Director
 23   of ICE; MARK A. MORGAN, Acting
      Commissioner of CBP; AND PETER
 24   FLORES, Director of Field Operations for
 25   CBP, San Diego,
 26                       Defendants.
 27
 28
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.514 Page 2 of 34



  1   R. Stanton Jones (pro hac vice) (DC SBN 987088)
  2   Stanton.Jones@arnoldporter.com
      William C. Perdue (pro hac vice) (DC SBN 995365)
  3   William.Perdue@arnoldporter.com
  4   Christian D. Sheehan (pro hac vice) (DC 1045233)
      Christian.Sheehan@arnoldporter.com
  5   ARNOLD & PORTER KAYE SCHOLER LLP
  6   601 Massachusetts Ave., NW
      Washington, DC 20001
  7   Telephone: (202) 942-5000
  8   Facsimile: (202) 942-5999
  9   Ada Añon (pro hac vice) (NY 5030697)
 10   Ada.Anon@arnoldporter.com
      Leah J. Harrell (pro hac vice) (NY 5623335)
 11   Leah.Harrell@arnoldporter.com
 12   Neesha Chhina (pro hac vice) (NY 5726021)
      Neesha.Chhina@arnoldporter.com
 13   ARNOLD & PORTER KAYE SCHOLER LLP
 14   250 West 55th St.
      New York, NY 10019
 15   Telephone: (212) 836-8000
 16   Facsimile: (212) 836-8689
 17   Stephanie Llanes (pro hac vice) (NY SBN 5580014)
 18   Stephanie.Llanes@protectdemocracy.org
      THE PROTECT DEMOCRACY PROJECT, INC.
 19   222 Broadway, 19th Floor
 20   New York, NY 10038
      Telephone: (202) 579-4582
 21
 22   Anne Tindall (pro hac vice) (DC SBN 494607)
      Anne.Tindall@protectdemocracy.org
 23   THE PROTECT DEMOCRACY PROJECT, INC.
 24   2020 Pennsylvania Ave. NW, Suite # 163
      Washington, DC 20006
 25   Telephone: (202) 579-4582
 26   Genevieve Nadeau (pro hac vice) (MA SBN 677566)
      Genevieve.Nadeau@protectdemocracy.org
 27
      Ben Berwick (pro hac vice) (MA SBN 679207)
 28
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.515 Page 3 of 34



  1   Ben.Berwick@protectdemocracy.org
  2   THE PROTECT DEMOCRACY PROJECT, INC.
      15 Main St., Suite 312
  3   Watertown, MA 02472
  4   Telephone: (202) 579-4582

  5   Attorneys for Plaintiff
  6   Kaji Dousa

  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.516 Page 4 of 34



  1
  2                              TABLE OF CONTENTS
      INTRODUCTION .................................................................................................... 1
  3
      ARGUMENT ............................................................................................................ 2
  4
  5   I. PASTOR DOUSA IS LIKELY TO SUCCEED ON THE MERITS ................. 2

  6      A. Pastor Dousa Has Standing to Seek Injunctive Relief .................................... 2
  7          1. Defendants Have Targeted Pastor Dousa Based on Constitutionally
  8          Protected Activities ........................................................................................... 2
  9          2. There Is an Objectively Reasonable Likelihood That Defendants Will
             Continue Targeting Pastor Dousa Based on Her Protected Activity ............... 8
 10
 11          3. Pastor Dousa’s Injuries Are Traceable to Defendants and Can Be
             Redressed by Injunctive Relief ....................................................................... 11
 12
         B. Pastor Dousa Is Likely to Prevail on Her First Amendment Retaliation
 13
         Claim................................................................................................................... 12
 14
         C. Pastor Dousa is Likely to Prevail on Her Free Exercise and Hybrid Rights
 15      Claims ................................................................................................................. 18
 16
         D. Pastor Dousa Is Likely to Prevail on Her RFRA Claim ............................... 19
 17
      II. ALL OTHER EQUITABLE FACTORS SUPPORT A PRELIMINARY
 18   INJUNCTION......................................................................................................... 21
 19
         A. Pastor Dousa Seeks Workable Relief............................................................ 21
 20
         B. Pastor Dousa Faces Irreparable Harm Absent an Injunction ........................ 23
 21
 22      C. The Equities and the Public Interest Support an Injunction ......................... 23

 23   III. THE COURT SHOULD DENY THE GOVERNMENT’S MOTIONS........ 24
 24   CONCLUSION....................................................................................................... 25
 25
 26
 27
 28
                                                                    i
      PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.517 Page 5 of 34



  1                                       TABLE OF AUTHORITIES
  2
                                                                                                                Page(s)
  3
      Cases
  4
      Arizona Students’ Ass’n v. Ariz. Bd. of Regents,
  5
         824 F.3d 858 (9th Cir. 2016) ............................................................................. 13
  6
      Ashcroft v. Iqbal,
  7      556 U.S. 662 (2009) .......................................................................................... 24
  8
      Brady v. United of Omaha Life Ins. Co.,
  9      902 F. Supp. 2d 1274 (N.D. Cal. 2012)............................................................. 22
 10   Burwell v. Hobby Lobby Stores, Inc.,
 11     573 U.S. 682 (2014) .................................................................................... 19, 21
 12   City of Los Angeles v. Lyons,
         461 U.S. 95 (1983) ............................................................................................ 10
 13
 14   Clapper v. Amnesty Int'l USA,
         568 U.S. 398 (2013) ...................................................................................... 9, 10
 15
      Coszalter v. City of Salem,
 16
        320 F.3d 968 (9th Cir. 2003) ....................................................................... 13, 16
 17
      Dahlia v. Rodriguez,
 18     735 F.3d 1060 (9th Cir. 2013) ........................................................................... 25
 19
      Does v. Harris,
 20     772 F.3d 563 (9th Cir. 2002) ....................................................................... 10, 24
 21   Eclectic Properties E., LLC v. Marcus & Millichap Co.,
 22      751 F.3d 990 (9th Cir. 2014) ............................................................................. 25
 23   Elrod v. Burns,
 24      427 U.S. 347 (1976) .......................................................................................... 13

 25   Employment Division, Dep't of Human Res. of Oregon v. Smith,
        494 U.S. 872 (1990) .................................................................................... 19, 20
 26
 27   Garcia v. Lawn,
        805 F.2d 1400 (9th Cir. 1986) ........................................................................... 24
 28
                                                               ii
      PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.518 Page 6 of 34



  1   Gutierrez-Soto v. Sessions,
  2     317 F. Supp. 3d 917 (W.D. Tex. 2018) ............................................................. 18

  3   Hartmann v. Cal. Dep’t of Corr. & Rehab.,
        707 F.3d 1114 (9th Cir. 2013) ........................................................................... 11
  4
  5   Hodgers-Durgin v. de la Vina,
        199 F.3d 1037 (9th Cir. 1999) ........................................................................... 10
  6
      Hyland v. Wonder,
  7
        972 F.2d 1129 (9th Cir. 1992) ........................................................................... 13
  8
      Lopez v. Candaele,
  9     630 F.3d 775 (9th Cir. 2010) ........................................................................... 8, 9
 10
      Melendres v. Arpaio,
 11     695 F.3d 990 (9th Cir. 2012) ......................................................................... 9, 23
 12   Meyer v. Grant,
 13     486 U.S. 414 (1988) .......................................................................................... 12
 14   Mockaitis v. Harcleroad,
        104 F.3d 1522 (9th Cir. 1997), overruled on other grounds by City
 15
        of Boerne v. Flores, 521 U.S. 50 (1997) ........................................................... 12
 16
      Navajo Nation v. U.S. Forest Serv.,
 17     535 F.3d 1058 (9th Cir. 2008) ........................................................................... 20
 18
      Perry v. Sinderman,
 19      408 U.S. 593 (1972) ............................................................................................ 6
 20   Ragbir v. Homan,
 21     923 F.3d 53 (2d Cir. 2019) .......................................................................... 12, 18
 22   Rueda Vidal v. U.S. DHS,
 23     No. 18-9276 (C.D. Cal. Aug. 28, 2019) ............................................................ 18

 24   Snyder v. Phelps,
         562 U.S. 443 (2011) .......................................................................................... 12
 25
 26   Soranno’s Gasco, Inc. v. Morgan,
         874 F.2d 1310 (9th Cir. 1989) ............................................................................. 6
 27
 28
                                                               iii
      PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.519 Page 7 of 34



  1   Van Dyke v. Regents of Univ. of Cal.,
  2     815 F. Supp. 1341 (C.D. Cal. 1993) .................................................................. 23

  3   Widmar v. Vincent,
        454 U.S. 263 (1981) .......................................................................................... 12
  4
  5   Statutes

  6   6 U.S.C.
         § 211(c)(9) ........................................................................................................... 5
  7
         § 211(g)(4)(C)(1) ................................................................................................. 5
  8
      42 U.S.C.
  9      § 2000bb-1 ......................................................................................................... 21
 10      § 2000bb-1(a) .................................................................................................... 20
         § 2000bb(a)(2) ................................................................................................... 20
 11
      Rules
 12
 13   Fed. R. Civ. P. 12(b)(1) .......................................................................................... 12
 14   Fed. R. Civ. P. 12(d) ............................................................................................... 25
 15   Fed. R. Civ. P. 56(d) ............................................................................................... 25
 16
      Other Authorities
 17
      Bureau of Transportation Statistics, U.S. Dep’t of Transportation,
 18     Border Crossing Entry Data - Annual Data, https://bit.ly/2PIs4Jm .................... 6
 19
      CBP, CBP Announces 5 Million Global Entry Members, Apr. 3,
 20     2018, http://bit.ly/2Vg1JDB ................................................................................ 6
 21   Letter from Jennifer L. Costello, Acting Inspector General, DHS, to
 22      Sen. Tom Udall (July 15, 2019), https://bit.ly/34EOwaE ................................... 4
 23   Tom Jones, Mari Payton, & Bill Feather, Government Secrets: Why
 24     and How a Special Agent-Turned-Whistleblower Uncovered
        Controversial Borders Surveillance Tactics, NBC San Diego,
 25     Nov. 19, 2019, http://bit.ly/348beIC ................................................................... 4
 26
 27
 28
                                                                  iv
      PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.520 Page 8 of 34



  1                                          INTRODUCTION
  2          This case is about whether the U.S. government can target members of the
  3   clergy for surveillance, detention, interrogation, and harassment for exercising
  4   their First Amendment right to minister to people whom the government disfavors.
  5   Pastor Dousa’s complaint alleges that Defendants included her name and a photo
  6   of her face marked with a yellow “X” on a list of 59 “[s]uspected [o]rganizers,
  7   [c]oordinators, [i]nstigators, and [m]edia.” She alleges that Defendants targeted
  8   those 59 individuals for enhanced surveillance and other adverse treatment as part
  9   of a multi-agency investigation known as Operation Secure Line. And she alleges
 10   that Defendants chose her as one of their targets because she engaged in “acts of
 11   devotion commanded by the core tenets of her Christian faith”—namely,
 12   advocating for and ministering to migrants in New York and at the Southern Border
 13   by blessing their marriages, dedicating their children to Christ, hearing their
 14   confessions, and providing them other forms of pastoral care.
 15          Shortly after filing her complaint, Pastor Dousa moved for a preliminary
 16   injunction to halt Defendants’ illegal targeting of her based on protected activity.
 17   She then successfully moved for limited expedited discovery. The documents that
 18   Defendants have produced confirm exactly what Pastor Dousa alleged: Defendants
 19   singled out Pastor Dousa and other “[s]uspected [o]rganizers, [c]oordinators,
 20   [i]nstigators, and [m]edia” because of their protected First Amendment activity,
 21   including their advocacy work on behalf of immigrant communities and, in Pastor
 22   Dousa’s case, her work ministering to migrants seeking refuge in this country.
 23          Neither the government’s response to Pastor Dousa’s motion nor its motion
 24   to dismiss disputes that she and others were targeted based on their exercise of First
 25   Amendment rights. The government does not contest that Defendants compiled a
 26   dossier on Pastor Dousa, that they tracked prayer vigils and rallies she led in New
 27   York, or that they surveilled the church where she coordinates with the New
 28   Sanctuary Coalition because of her work with and for migrants. The government
                                                         1
      PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.521 Page 9 of 34



  1
      also does not dispute that her ministry and advocacy work is constitutionally
  2
      protected. Most notably, the government does not dispute that Pastor Dousa would
  3
      not have been included on a DHS targeting list, or been subject to surveillance, if
  4
      not for the views she expresses and the people with and for whom she prays.
  5
             Rather than defend their targeting of Pastor Dousa and others based on
  6
      protected activity, the government principally argues that Defendants’ actions have
  7
      not concretely harmed her. But uncontested evidence shows that Pastor Dousa has
  8
      curtailed her ministry, both at the Southern Border and in New York, because she
  9
      fears Defendants will continue to target her based on her protected conduct. Given
 10
      the undisputed facts and the government’s own documents, that fear is well-
 11
      founded. Indeed, the government never argues that the targeting list containing
 12
      Pastor Dousa’s photo has been rescinded, that Operation Secure Line is inactive,
 13
      or that Defendants’ surveillance activities are somehow a thing of the past.
 14
             The Court should grant Pastor Dousa’s preliminary injunction motion. At a
 15
      minimum, the Court should deny Defendants’ motions to dismiss and to strike.
 16
                                                ARGUMENT
 17
 18   I.     PASTOR DOUSA IS LIKELY TO SUCCEED ON THE MERITS

 19          A.      Pastor Dousa Has Standing to Seek Injunctive Relief
             Pastor Dousa has amply demonstrated concrete and particularized harms
 20
      sufficient to confer standing. Defendants have repeatedly targeted her for adverse
 21
      treatment because she engaged in constitutionally protected activities, which has
 22
      deterred her from providing the pastoral services that are central to her faith.
 23
                     1.      Defendants Have Targeted Pastor Dousa Based on
 24
                             Constitutionally Protected Activities
 25          The government first argues that Pastor Dousa lacks standing because she has
 26   not shown a “concrete and particularized harm.” Opp. 8. In fact, Pastor Dousa
 27
 28
                                                         2
      PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.522 Page 10 of 34



   1
       alleges—and the discovery documents confirm—that Defendants have repeatedly
   2
       targeted her for adverse treatment based on her protected activities in three ways.
   3
              First, Defendants detained and interrogated Pastor Dousa at the Southern
   4
       Border because of her protected activity, which is plainly an injury-in-fact. The
   5
       government’s documents demonstrate that Defendants created a “lookout” and
   6
       entered an “[i]nterdiction” for Pastor Dousa on December 5, 2018. CBP-00048-
   7
       49.1 That was just days after her first trip to Mexico with the “Sanctuary Caravan,”
   8
       a group of faith leaders, congregants, and humanitarian workers that provided
   9
       pastoral services to several hundred asylum-seekers traveling to the United States.
  10
       7/24/19 Dousa Decl. ¶¶ 8, 13-15. The sole purpose of Pastor Dousa’s trip was to
  11
       engage in protected ministry; she prayed with migrants, officiated their weddings,
  12
       heard their confessions, and anointed the sick. Id. ¶¶ 14-15. Defendants responded
  13
       to this exercise of constitutionally protected rights by flagging Pastor Dousa’s name,
  14
       which led directly to her detention and interrogation for a “Tactical Terrorism
  15
       Response Team” interview. See CBP-00030 (explaining that Pastor Dousa’s name
  16
       triggered a “computer generated alert” in CBP’s system when she sought to cross
  17
       the border on January 2, 2019); CBP-00003 (noting Pastor Dousa’s “TTRT exam”).
  18
              Second, Defendants have extensively monitored Pastor Dousa’s activities at
  19
       the border and inside the United States based on her protected activity. Even
  20
       though Pastor Dousa’s interrogation yielded “[n]o derogatory information,” CBP-
  21
       00030, Defendants subsequently placed her on an internal targeting list of 59
  22
       “Suspected Organizers, Coordinators, Instigators, and Media,” CBP-00035, 37—a
  23
       list that is now the subject of an investigation by the DHS Inspector General. See
  24
              1
  25           All documents cited by Bates number refer to the redacted versions of
       documents produced by Defendants in discovery on November 1, 2019, which are
  26   attached in their entirety to the Declaration of William C. Perdue. Defendants
  27   subsequently provided unredacted versions of these documents to Pastor Dousa and
       Magistrate Judge Crawford. Pastor Dousa is prepared to file the unredacted
  28   versions under seal if the Court so requests.
                                                          3
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.523 Page 11 of 34



   1
       Letter from Jennifer L. Costello, Acting Inspector General, DHS, to Sen. Tom
   2
       Udall (July 15, 2019), https://bit.ly/34EOwaE (acknowledging “specific concerns”
   3
       about the list of “individuals, including journalists and attorneys, who may have
   4
       been singled out for enhanced inspection at U.S. ports of entry”).
   5
              As discussed in greater detail below, see infra pp. 13-18, the documents
   6
       produced in discovery strongly suggest that Defendants chose these targets,
   7
       including Pastor Dousa, based on their protected activities—in particular, their
   8
       opposition to U.S. immigration policy and their efforts to help migrants enter and
   9
       gain status in the United States through established legal channels. See, e.g., CBP-
  10
       00022 (describing the “migrant caravan”—a group of migrants traveling from
  11
       Central America to the Southern Border for whom Pastor Dousa’s Sanctuary
  12
       Caravan provided pastoral care—as “a common cause for numerous open border,
  13
       humanitarian, and other groups with the goal to challenge U.S. immigration laws”).
  14
       In Pastor Dousa’s case, the documents indicate that Defendants targeted her
  15
       specifically because of the religious nature of her work; CBP reports describe her
  16
       as a “Suspected Organizer, Pastor” who had been “[i]dentified as performing
  17
       marriage ceremonies in Tijuana, MX.” CBP-00002.
  18
              Defendants have conducted extensive surveillance of Pastor Dousa and other
  19
       targets on the list. The whistleblower who first disclosed the operation—now
  20
       identified as a nine-year-veteran special agent in DHS’s Homeland Security
  21
       Investigations unit, the investigative arm of ICE—has stated that Defendants
  22
       compiled dossiers on the individuals included on the targeting list. See Mem. 6,
  23
       17; Tom Jones, Mari Payton, & Bill Feather, Government Secrets: Why and How
  24
       a Special Agent-Turned-Whistleblower Uncovered Controversial Borders
  25
       Surveillance Tactics, NBC San Diego, Nov. 19, 2019, http://bit.ly/348beIC; see
  26
       also CBP-00002 (CBP profile on Pastor Dousa); CBP00020-22 (field intelligence
  27
       report including Pastor Dousa’s name, photos, and social media activity alongside
  28
                                                          4
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.524 Page 12 of 34



   1
       information about other immigrant-rights advocates). And immigration officials
   2
       in New York have tracked and surveilled prayer vigils and rallies Pastor Dousa has
   3
       led. 7/24/19 Dousa Decl. ¶¶ 33-35. They surveilled the New Sanctuary Coalition’s
   4
       offices at the Judson Memorial Church. Id. ¶ 34. An ICE official in New York
   5
       even told Pastor Dousa that he “know[s] exactly how to find [her],” that she is “all
   6
       over the documents that [he] has,” and that he “know[s] [her] network just as good
   7
       as [she] do[es].” Id. ¶¶ 47, 49. None of this is disputed.
   8
              Defendants’ monitoring and surveillance, moreover, has upended Pastor
   9
       Dousa’s ministry. She canceled a planned trip to Mexico this year and has refrained
  10
       from blessing marriages of migrants. Id. ¶¶ 42, 45. She feels compelled to warn
  11
       penitents about the possibility of government surveillance, chilling her ability to
  12
       provide pastoral counseling and absolution. Id. ¶¶ 40-41, 44. Her church has
  13
       declined to host a pro se asylum clinic and has seen migrants and refugees deterred
  14
       from participating in church activities. Id. ¶¶ 37-38. It is difficult to overstate the
  15
       effect this disruption has had on Pastor Dousa’s ministry. Pastor Dousa has “offered
  16
       pastoral care to [immigrant-rights] advocates and to the migrants they serve for
  17
       nearly a decade,” and “[m]inistering to migrants is a large part of [her] work as a
  18
       pastor.” Id. ¶ 43. Because of Defendants’ targeting, she “no longer feel[s] that [she
  19
       is] able to fulfill this core part of [her] faith.” Id. The government never addresses
  20
       these harms, and simply ignores the cases holding that they constitute concrete
  21
       injuries-in-fact sufficient to confer standing. See Mem. 12 (citing cases).
  22
              The government instead suggests that any information-gathering about Pastor
  23
       Dousa is not a cognizable injury because CBP is authorized by statute to collect
  24
       information about travelers to the United States. Mot. to Dismiss 14 (citing 6
  25
       U.S.C. § 211(c)(9), (g)(4)(C)(1)); Opp. 10-11, 18-19. But the documents make
  26
       clear that Defendants’ surveillance of Pastor Dousa was not routine information-
  27
       gathering. Defendants monitored her as part of an investigation specifically
  28
                                                          5
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.525 Page 13 of 34



   1
       targeting individuals exercising their rights to pray with, advocate for, and report
   2
       on migrants traveling to the United States. See, e.g., CBP-00002, 5, 20-22. The
   3
       targeting list was comprised of just 59 individuals—out of the more than 5 million
   4
       who have Global Entry memberships and more than 77 million who crossed the
   5
       California-Mexico land border in 2018. See CBP, CBP Announces 5 Million
   6
       Global Entry Members, Apr. 3, 2018, http://bit.ly/2Vg1JDB; Bureau of
   7
       Transportation Statistics, U.S. Dep’t of Transportation, Border Crossing Entry
   8
       Data - Annual Data, https://bit.ly/2PIs4Jm (last visited Dec. 20, 2019). And in any
   9
       event, even if some of Defendants’ monitoring falls within the scope of the statutes,
  10
       the Supreme Court has long recognized that even authorized government actions
  11
       can be both harmful and unlawful if undertaken “because of … constitutionally
  12
       protected speech.” Perry v. Sindermann, 408 U.S. 593, 597 (1972); see also
  13
       Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1318 (9th Cir. 1989) (plaintiffs
  14
       alleged sufficient injury-in-fact by alleging that “the defendants’ actions were taken
  15
       in retaliation for [their] exercise of first amendment rights”); Mem. 12, 18.
  16
              Finally, Defendants also concretely injured Pastor Dousa by revoking—or at
  17
       least attempting to revoke—some portion of her trusted traveler status in response
  18
       to her protected activity. The government does not dispute that the DHS targeting
  19
       list includes a photo of Pastor Dousa with a yellow “X” over her face and the
  20
       notation “Disposition: SENTRI Revoked.” 7/24/19 Dousa Decl. ¶ 29; see also
  21
       CBP-00037. The meaning is clear: Defendants decided to withdraw a government
  22
       benefit because they deemed Pastor Dousa a “[s]uspected [o]rganizer[],
  23
       [c]oordinator[], [or] [i]nstigator[]” based on her work ministering to migrants. The
  24
       government offers no alternative explanation for that notation, and Pastor Dousa
  25
       has no reason to believe it to be false. 10/11/19 Dousa Decl. ¶ 17.
  26
              The government nonetheless appears to dispute whether Pastor Dousa was
  27
       ever technically enrolled in SENTRI in addition to Global Entry. See Opp. 4-6 &
  28
                                                          6
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.526 Page 14 of 34



   1
       n.2 (referring to Pastor Dousa’s “alleged SENTRI card”); Mot. to Dismiss 17
   2
       (same). But there is evidence to the contrary. As Pastor Dousa explained, she
   3
       successfully applied to the Global Entry program in 2016, and many of the
   4
       communications from CBP regarding her Global Entry application referenced
   5
       SENTRI as well. 10/11/19 Dousa Decl. ¶¶ 2-9. She also has used her Global Entry
   6
       card to gain access to expedited processing lanes at San Ysidro that are marked with
   7
       the term “SENTRI.” Id. ¶¶ 8, 10-11. Moreover, the government’s own documents
   8
       refer to Pastor Dousa in connection with SENTRI. One CBP record expressly states
   9
       that Pastor Dousa has status in the “SENTRI Highway” program. CBP-00048. And
  10
       another CBP record was updated on March 8, 2019—suspiciously, one day after
  11
       DHS’s targeting list was first reported in the media—to include the notation: “Do
  12
       not revoke SENTRI based on this lookout.” CBP-00003. These documents suggest
  13
       that Pastor Dousa did previously enjoy SENTRI status, and that Defendants at least
  14
       contemplated revoking it before March 8, 2019.
  15
              The government attaches a declaration from CBP Branch Chief Oliveri, but
  16
       he notably does not address Pastor Dousa’s SENTRI status. He asserts that Pastor
  17
       Dousa is enrolled in Global Entry, but never states whether she was enrolled in
  18
       SENTRI, even though CBP administers the SENTRI program. See Oliveri Decl.
  19
       ¶¶ 1, 2. The government instead argues that it is implausible that CBP “would
  20
       revoke the SENTRI card as a punishment while leaving her with the more valuable
  21
       Global Entry status.” Opp. 16. But again, the documents indisputably show that
  22
       Defendants intended to revoke the SENTRI portion of Pastor Dousa’s trusted
  23
       traveler status; perhaps Defendants meant to revoke her status and simply did so
  24
       ineffectually. Regardless, even an attempted withdrawal of a government benefit
  25
       can cause concrete harm by chilling protected activity. At a minimum, attempting
  26
       to withdraw Pastor Dousa’s border-crossing privileges based on her protected
  27
       activities corroborates the other concrete harms Pastor Dousa has suffered.
  28
                                                          7
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.527 Page 15 of 34



   1                  2.      There Is an Objectively Reasonable Likelihood That
   2                          Defendants Will Continue Targeting Pastor Dousa Based
                              on Her Protected Activity
   3
              The government next asserts that Pastor Dousa lacks standing to seek
   4
       injunctive relief because she faces no “objectively reasonable likelihood” of future
   5
       injury by Defendants. Opp. 10. That assertion is irreconcilable with the evidence.
   6
       “[P]ast” actions alone are “strong evidence” of a “credible threat of adverse state
   7
       action.” Lopez v. Candaele, 630 F.3d 775, 786 (9th Cir. 2010); see Mem. 11 (citing
   8
       additional cases).         Here, Defendants literally placed Pastor Dousa in their
   9
       crosshairs, including her on a secret DHS list dated one week after her detention
  10
       and interrogation, with a yellow “X” over her face.                         And the government
  11
       documents produced in discovery confirm that Pastor Dousa’s inclusion on this list
  12
       was not a mistake or an aberration; it was part of a concerted effort to probe her
  13
       activities and affiliations based on her protected activities. See supra pp. 3-5. The
  14
       government does not contend that this targeting operation is no longer active.
  15
       Indeed, the government offers no response to the targeting list, even though it is at
  16
       the very center of this lawsuit. In the argument sections of its two filings, the
  17
       government does not even mention the list, much less persuasively explain it away.
  18
              Moreover, records produced by the government continue to describe Pastor
  19
       Dousa as a “suspect,” with no supporting evidence. CBP-00050. That, too, makes
  20
       it reasonably likely that Defendants will continue to monitor Pastor Dousa’s
  21
       activities, including by tracking her public events and surveilling the church where
  22
       she often coordinates her work in New York City. Again, the government does not
  23
       dispute that this surveillance has occurred. And Pastor Dousa is not alone.
  24
       Defendants have deported Pastor Dousa’s New Sanctuary colleague Jean
  25
       Montrevil and attempted to do the same to her colleague Ravi Ragbir. See Mem.
  26
       8-9. As part of Operation Secure Line, Defendants compiled dossiers on 58 other
  27
       individuals and placed them on the same targeting list. And immigration officials
  28
                                                          8
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.528 Page 16 of 34



   1
       have targeted dozens of immigrant-rights advocates across the country. See Mem.
   2
       7-9. Contrary to the government’s suggestion, this disturbing pattern and practice
   3
       does not indicate that Pastor Dousa is seeking relief “on behalf of non-parties to
   4
       this case.” Opp. 11-12. Rather, it shows “[a] history of past enforcement against
   5
       parties similarly situated to” Pastor Dousa, which “cuts in favor of a conclusion
   6
       that a threat is specific and credible.” Lopez, 630 F.3d at 786-87. It is well settled
   7
       that “a pattern of officially sanctioned behavior, violative of the plaintiffs’ federal
   8
       rights,” can be sufficient to establish that an injury is likely to recur. Melendres v.
   9
       Arpaio, 695 F.3d 990, 998 (9th Cir. 2012) (quotation marks omitted; cleaned up).
  10
              The government’s attempt to cast doubt on Pastor Dousa’s fear of further
  11
       surveillance, detention, and interrogation is similarly unavailing. The government
  12
       first observes that Pastor Dousa crossed the border without incident on April 4,
  13
       2019. Opp. 1, 5-6. But she did so “only … because [her] lawyer could accompany
  14
       [her].” 10/11/19 Dousa Decl. ¶ 17. “In all of [her] international travel, by land or
  15
       air, since [her] detention and interrogation, [she] ha[s] carried with [her] a letter
  16
       from [her] lawyer outlining [her] rights to travel.” Id. The government also notes
  17
       that Pastor Dousa has not “allege[d] any intent to travel to Mexico in the near
  18
       future.” Opp. 10. But to the extent Pastor Dousa has limited her travel, it is
  19
       precisely because she fears further targeting by Defendants.                          The fact that
  20
       Defendants’ targeting of Pastor Dousa has chilled her international ministry does
  21
       not undermine her standing to sue; it supports it.
  22
              The government is left to argue that Pastor Dousa’s fear of future detention
  23
       rests on a “highly attenuated chain of possibilities,” citing Clapper v. Amnesty
  24
       International USA, 568 U.S. 398 (2013). Opp. 10. But the facts of this case and
  25
       Clapper could hardly be more different. The plaintiffs in Clapper had “no actual
  26
       knowledge of the Government’s … targeting practices.” 568 U.S. at 411. And
  27
       they could “only speculate” about (1) whether the government would use the
  28
                                                          9
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.529 Page 17 of 34



   1
       challenged program rather than other means of surveillance, (2) whether a court
   2
       would authorize the surveillance, (3) whether the surveillance would succeed in
   3
       acquiring the communications of the plaintiffs’ foreign contacts, and (4) whether
   4
       the surveillance would also incidentally acquire the plaintiffs’ communications as
   5
       well. Id. at 412-14. Here, Pastor Dousa does know about the government’s
   6
       “targeting practices”—her photo appears on a CBP targeting list with a yellow “X”
   7
       over her face. Unlike in Clapper, moreover, there is no reasonable possibility that
   8
       Defendants would try to take Pastor Dousa into secondary inspection but fail in the
   9
       attempt. And the government itself takes the position that CBP officials do not
  10
       need court approval, or even any particular level of suspicion, to search or detain
  11
       travelers like Pastor Dousa at the border. See Opp. 10-11 & n.3.2
  12
              The government also cites City of Los Angeles v. Lyons, 461 U.S. 95 (1983),
  13
       see Opp. 9, but that case is no more helpful than Clapper. The alleged injury in
  14
       Lyons required speculation that, having been placed in a chokehold by police on
  15
       one occasion in the past, the plaintiff would be stopped by police again in the future,
  16
       and that the incident would escalate so as to lead to another chokehold. See 461
  17
       U.S. at 105-06. The Ninth Circuit has held that Lyons does not govern when the
  18
       “plaintiffs engaged in entirely innocent conduct” and “there is no string of
  19
       contingencies necessary to produce an injury.” Hodgers-Durgin v. de la Vina, 199
  20
       F.3d 1037, 1041-42 (9th Cir. 1999).                    Here, crossing the border to perform
  21
       expressive, associative, and religious work is not only “entirely innocent”—it is
  22
       constitutionally protected. And no “string of contingencies” is needed to predict
  23
  24          2
               For similar reasons, it is irrelevant that CBP added the notation “Interdiction
  25   canceled” to Pastor Dousa’s file on July 25, 2019. CBP-00048. That notation is
       dated the very same day Pastor Dousa filed her motion for a preliminary injunction,
  26   suggesting that Defendants acted only in response to this lawsuit. And because CBP
  27   can detain travelers regardless of whether an interdiction has been entered, the
       notation provides no assurance that Defendants will not detain and interrogate
  28   Pastor Dousa on subsequent trips to the border.
                                                         10
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.530 Page 18 of 34



   1
       that, absent an injunction, Defendants will exercise their broad border control
   2
       powers to do again what they have already done before—surveil, detain, and
   3
       interrogate Pastor Dousa based on her protected activities.
   4
                      3.      Pastor Dousa’s Injuries Are Traceable to Defendants and
   5                          Can Be Redressed by Injunctive Relief
   6          Finally, the government briefly contends that Pastor Dousa’s injuries are not
   7   traceable to or redressable by each of the defendants named in her complaint. See
   8   Opp. 11; Mot. to Dismiss 14. That argument is unavailing. Pastor Dousa seeks
   9   relief against CBP, ICE, and DHS—along with the individual heads of each agency,
  10   in their official capacities—as well as CBP’s Director of Field Operations in San
  11   Diego, also in his official capacity. Each of these agencies and officials was either
  12   “involve[d] in the acts or omissions constituting the alleged constitutional violation”
  13   or “can appropriately respond to injunctive relief.” Hartmann v. Cal. Dep’t of Corr.
  14   & Rehab., 707 F.3d 1114, 1127 (9th Cir. 2013). CBP participated in Operation
  15   Secure Line, and CBP officers effectuated Pastor Dousa’s detention and
  16   interrogation at San Ysidro, which is overseen by CBP’s San Diego field office.
  17   Compl. ¶¶ 29, 48-53. ICE likewise participated in the targeting operation; indeed,
  18   the whistleblower himself was an ICE agent. See supra p. 4. ICE officials have
  19   surveilled Pastor Dousa and her associates, deported one of her close New
  20   Sanctuary colleagues, and attempted to deport another close colleague. Compl.
  21   ¶¶ 56-70, 92-100. And both CBP and ICE are components within DHS, which also
  22   participated in Operation Secure Line. Id. ¶¶ 24-25, 56. The government never
  23   explains why injunctive relief against any Defendant would not redress Pastor
  24   Dousa’s injuries. Pastor Dousa has therefore adequately demonstrated her standing
  25   to seek injunctive relief against each of them.3
  26
  27
              3
              Because Pastor Dousa has standing, the Court should also deny Defendants’
  28   motion to dismiss for lack of jurisdiction under Rule 12(b)(1).
                                                         11
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.531 Page 19 of 34



   1          B.      Pastor Dousa Is Likely to Prevail on Her First Amendment
   2                  Retaliation Claim

   3          Pastor Dousa is likely to prevail on her claim for First Amendment retaliation.

   4   That claim has three elements: protected activity by the plaintiff, adverse action by

   5   the government, and a showing that the protected activity was a substantial or

   6   motivating factor behind the adverse action. See Mem. 13. The government here

   7   does not dispute that Pastor Dousa has engaged in expressive, associative, and

   8   religious activities protected by the First Amendment. See id. Nor could it. Pastor

   9   Dousa’s speech on “matter[s] of ‘public concern’ is at ‘the heart of First

  10   Amendment protection,’ and ‘occupies the highest rung of the hierarchy of First

  11   Amendment values.’” Ragbir v. Homan, 923 F.3d 53, 69-70 (2d Cir. 2019)

  12   (quoting Snyder v. Phelps, 562 U.S. 443, 451-52 (2011)) (cleaned up). Indeed,

  13   “[b]ecause [her] speech concerns ‘political change,’ it is also ‘core political speech’

  14   and thus ‘trenches upon an area in which the importance of First Amendment

  15   protections is at its zenith.’” Id. at 70 (quoting Meyer v. Grant, 486 U.S. 414, 421-

  16   22 (1988)) (emphasis omitted). Pastor Dousa’s associative conduct with migrants

  17   and advocates likewise is “protected by the First Amendment.” Widmar v. Vincent,

  18   454 U.S. 263, 269 (1981). And there is “[n]o question” that preaching, offering

  19   pastoral care, and performing rites like marriage ceremonies are protected exercises

  20   of religion. Mockaitis v. Harcleroad, 104 F.3d 1522, 1530 (9th Cir. 1997),

  21   overruled on other grounds by City of Boerne v. Flores, 521 U.S. 507 (1997).

  22          Defendants also have taken adverse actions against Pastor Dousa—it is

  23   undisputed that they have targeted her and others she associates with for detention,

  24   interrogation, surveillance, and other enforcement actions.                           Mem. 14-15.

  25   Moreover, to the extent Defendants have revoked Pastor Dousa’s SENTRI

  26   privileges, that too is an adverse action supporting her retaliation claim. See Ariz.

  27   Students’ Ass’n v. Ariz. Bd. of Regents, 824 F.3d 858, 870 (9th Cir. 2016)

  28   (deprivation of a valuable government benefit is a sufficient adverse action).
                                                         12
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.532 Page 20 of 34



   1
              The government suggests that some of these actions (but not others) were not
   2
       sufficiently “adverse.” For example, the government notes that Pastor Dousa “does
   3
       not allege that she has ever been prevented from crossing the border,” Opp. 17, and
   4
       asserts that she was detained in secondary inspection for “only about 43 minutes,”
   5
       id. at 3. But “the type of sanction imposed to discourage the exercise of First
   6
       Amendment rights ‘need not be particularly great in order to find that rights have
   7
       been violated.’” Hyland v. Wonder, 972 F.2d 1129, 1135 (9th Cir. 1992) (quoting
   8
       Elrod v. Burns, 427 U.S. 347, 359 n.13 (1976)). To support a retaliation claim, the
   9
       adverse action need only be sufficient to “chill a person of ordinary firmness from
  10
       continuing to engage in the protected activity.” Ariz. Students’ Ass’n, 824 F.3d at
  11
       867 (quotation marks omitted). Any retaliatory detention and interrogation meets
  12
       that standard, regardless of its precise length. And the government notes that Pastor
  13
       Dousa is a person of more-than-ordinary firmness—she “does not shy away from
  14
       controversy or engagement.” Opp. 17 n.6. But even she has significantly curtailed
  15
       her ministry and gone to great lengths to avoid further adverse actions.
  16
              Finally, Pastor Dousa’s protected activity was plainly a substantial or
  17
       motivating factor in the adverse actions taken against her. Defendants created a
  18
       CBP “lookout” for Pastor Dousa mere days after she first crossed the border to
  19
       engage in protected ministry—far less than the “three to eight months” the Ninth
  20
       Circuit has held falls “easily within a time range that can support an inference of
  21
       retaliation.” Coszalter v. City of Salem, 320 F.3d 968, 977 (9th Cir. 2003).
  22
       Defendants then placed her on a list of “Suspected Organizers, Coordinators,
  23
       Instigators, and Media,” along with the notation “Disposition: SENTRI Revoked.”
  24
       The obvious inference is that Defendants withdrew this benefit because they
  25
       deemed her to be a “[s]uspected [o]rganizer[], [c]oordinator[], [or] [i]nstigator[].”
  26
              The documents produced in discovery shed considerable light on how
  27
       Defendants determined which individuals to target as a “[s]uspected [o]rganizer[],
  28
                                                         13
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.533 Page 21 of 34



   1
       [c]oordinator[], [or] [i]nstigator[].”            One field report describes the “Migrant
   2
       Caravan” as “a common cause for numerous open border, humanitarian, and other
   3
       groups with the goal to challenge U.S. immigration laws.” CBP-00022. These
   4
       groups, the report continues, “attempt to use mechanisms such as the U Visa, the
   5
       Credible Fear screening process for refugees, and Humanitarian Parole to allow
   6
       aliens to gain legal status in the U.S.” Id. The report identifies Pastor Dousa and
   7
       other targets as among those who have traveled to the Southern Border to provide
   8
       such assistance to migrants. CBP-00020-22. And it includes screenshots of social
   9
       media posts in which targeted individuals express opposition to U.S. immigration
  10
       policy, including one post discussing Pastor Dousa’s work with the New Sanctuary
  11
       Coalition. CBP-00017-21. These documents strongly support Pastor Dousa’s
  12
       allegations that Defendants chose targets based on their protected activities—their
  13
       opposition to U.S. immigration policy and their efforts to help migrants enter and
  14
       gain status in the United States through established legal channels.
  15
              In Pastor Dousa’s case, moreover, it was not simply her advocacy work that
  16
       landed her on CBP’s radar—it was the religious nature of her work. Defendants
  17
       described Pastor Dousa as a “Suspected Organizer, Pastor” and targeted her
  18
       because she was “[i]dentified as performing marriage ceremonies in Tijuana.”
  19
       CBP-00002; see also CBP-00013 (discussing intelligence efforts to “identify
  20
       several subjects involved in performing marriages in Tijuana” for members of the
  21
       migrant caravan). Performing those marriages was unquestionably a core protected
  22
       religious activity. And Pastor Dousa has explained (and the government has not
  23
       disputed) that her faith requires her to offer pastoral care to migrants, including by
  24
       providing the church’s blessing for their marriages. 7/24/19 Dousa Decl. ¶¶ 9, 15.
  25
              The government does not argue that any factor other than Pastor Dousa’s
  26
       protected activity was the actual basis for Defendants’ actions.                         Rather, the
  27
       government points to a variety of supposedly “plausible alternative explanation[s]”
  28
                                                         14
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.534 Page 22 of 34



   1
       beyond retaliation that, in its view, could potentially explain Defendants’ actions.
   2
       Opp. 17; see also id. at 15-19. To the extent the government suggests Pastor Dousa
   3
       must rule out all potential alternative explanations or prove that retaliation was the
   4
       sole basis for Defendants’ adverse actions, that is incorrect.                         To obtain a
   5
       preliminary injunction, Pastor Dousa need only show that, at trial, she is “likely”
   6
       to establish that her protected activity was a “substantial or motivating factor” in
   7
       the adverse actions taken against her. She has more than satisfied that burden.
   8
              Furthermore, none of the government’s alternative explanations withstands
   9
       scrutiny. In its initial public response to the targeting list, CBP stated that “the
  10
       names in the [Operation Secure Line] database are all people who were present
  11
       during violence that broke out at the border in November,” Compl. ¶ 72. That
  12
       statement was false—Pastor Dousa undisputedly was not present during any
  13
       violence and was not even asked about any violence during her interrogation. See
  14
       7/24/19 Dousa Decl. ¶ 17, 25; Mem. 16.
  15
              Similarly, in its recent filings, the government suggests that Pastor Dousa’s
  16
       detention and interrogation could have reflected a routine exercise of CBP’s
  17
       “substantial authority to question travelers upon reentry into the United States.”
  18
       Opp. 17. According to the government, it was only natural for CBP “to ask Plaintiff
  19
       questions about her activities in Mexico” because of migrants’ recent
  20
       “confrontations with CBP” and a post by Pastor Dousa on Facebook about hoping
  21
       to learn about those confrontations.               Opp. 17-18.         But again, the discovery
  22
       documents contain no suggestion that Pastor Dousa was connected to any border
  23
       violence (or that Defendants could reasonably have believed that she was). In any
  24
       event, routine questioning cannot explain placing an electronic alert on Pastor
  25
       Dousa’s name, including her photo on a targeting list, performing research on her
  26
       activities, and compiling a profile about her, complete with additional information
  27
       Defendants hoped to learn through further investigation. See supra pp. 3-5; CBP-
  28
                                                         15
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.535 Page 23 of 34



   1
       00002. That Defendants’ “proffered explanations … were false and pretextual”
   2
       “show[s] that retaliation was a substantial or motivating factor behind [their]
   3
       adverse … actions.” Coszalter, 320 F.3d at 977 (quotation marks omitted).
   4
              The government also offers that any personal information Defendants have
   5
       compiled on Pastor Dousa could reflect the ordinary operation of the Global Entry
   6
       program, customs enforcement efforts, or other security screening measures. Opp.
   7
       18-19. But this case is not about the CBP’s recordkeeping practices under the
   8
       Global Entry program. Again, these particular dossiers were compiled on just 59
   9
       individuals as part of a surveillance operation directed at those who offered care
  10
       and support to or reported on the migrant caravan. The whistleblower has stated
  11
       that the dossiers are part of Operation Secure Line, not Global Entry, and the
  12
       discovery documents support that statement. See supra p. 4.
  13
              In light of those discovery documents, the government may attempt to offer
  14
       yet another theory of why Defendants targeted Pastor Dousa—that they were
  15
       investigating potential marriage fraud. The documents indicate that in a November
  16
       30, 2018 field interview, a Honduran national allegedly told agents that Pastor
  17
       Dousa, an “organizer,” had encouraged migrants in Tijuana to “get married to each
  18
       other” to “facilitate their political asylum claim[s].” CBP-00007. To be clear,
  19
       Pastor Dousa said no such thing. She told all couples she married that she was
  20
       performing a religious ceremony and provided them with documentation reflecting
  21
       only the religious nature of the marriage. 12/5/19 Dousa Decl. ¶¶ 5, 7. At most,
  22
       Pastor Dousa told couples that “a certificate, in English, documenting their marriage
  23
       could help reunite their families after crossing into the United States.” Id. ¶ 7.
  24
              Regardless, the discovery documents do not indicate that Defendants
  25
       conducted any real investigation into marriage fraud. During her interrogation in
  26
       January, Pastor Dousa was not asked a single question about the marriages she
  27
       performed. Id. ¶ 8. Nor is there any suggestion in the documents that CBP
  28
                                                         16
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.536 Page 24 of 34



   1
       conducted any inquiry into which migrants Pastor Dousa had married or whether
   2
       their marriages were fraudulent. That is telling, as Pastor Dousa expressly told
   3
       migrants she married that they should share her card with government officials if
   4
       they received questions about their church-blessed marriages. Id. ¶ 7. Moreover,
   5
       the CBP report addressing possible marriage fraud discusses only a single
   6
       marriage—for a wedding Pastor Dousa did not attend, with a certificate she did not
   7
       sign—and notes no reason to believe that the certificate was illegitimate. CBP-
   8
       00013. Instead, the report appears to use the certificate as a justification for a
   9
       sprawling analysis of individuals potentially tied in some way to the marriage, as
  10
       well as their “[a]ssociate[s].” CBP-00013, 16. One individual, for example, had
  11
       potential connections to an “open border activist/attorney” working with the
  12
       migrant caravan. CBP-00013. The report then catalogs several “politically active”
  13
       social media posts by that activist, including one that mentioned Pastor Dousa and
  14
       the New Sanctuary Coalition. CBP-00017-21. The report concludes by reiterating
  15
       that the targeted individuals associate with groups that “challenge U.S.
  16
       immigration laws” and seek to “assist migrants with their goal of entering the U.S.”
  17
       CBP-00022. The discovery documents thus are more consistent with Defendants
  18
       using “marriage fraud” as a pretext to target Pastor Dousa and others based on
  19
       protected activities, rather than the predicate for a bona fide investigation.
  20
              Finally, the government asserts that it is “more plausible” that Defendants
  21
       targeted Pastor Dousa’s colleagues and numerous other immigrant-rights
  22
       advocates nationwide “because each was in violation of one or more immigration
  23
       laws or otherwise subject to removal.” Opp. 19. But the Second Circuit has held
  24
       that Ravi Ragbir, the Executive Director of New Sanctuary, the organization Pastor
  25
       Dousa co-chairs, for example, “adduced plausible—indeed, strong—evidence that
  26
       officials responsible for the decision to deport him did so based on their disfavor
  27
       of Ragbir’s speech.” Ragbir, 923 F.3d at 73. Other courts have held similarly.
  28
                                                         17
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.537 Page 25 of 34



   1
       See, e.g., Gutierrez-Soto v. Sessions, 317 F. Supp. 3d 917, 934 (W.D. Tex. 2018)
   2
       (Mexican journalist raised genuine dispute of fact regarding retaliatory revocation
   3
       of his humanitarian parole); Order Re: Defendants’ Motions to Dismiss at 19-21,
   4
       Rueda Vidal v. DHS, No. 18-9276 (C.D. Cal. Aug. 28, 2019) (ECF No. 48) (DACA
   5
       recipient stated a plausible claim that DHS revoked her status in retaliation for
   6
       political activism). Pastor Dousa’s complaint references numerous other instances
   7
       with strong circumstantial indications of retaliatory intent. See Compl. ¶¶ 88-119.
   8
       The government cannot rebut evidence of retaliation by simply wishing it away.
   9
              C.      Pastor Dousa is Likely to Prevail on Her Free Exercise and
  10                  Hybrid Rights Claims
  11          Pastor Dousa also is likely to prevail on the merits of her claims under the
  12   Free Exercise Clause and the hybrid rights doctrine. The government does not
  13   dispute that governmental actions burdening the free exercise of religion are
  14   subject to strict scrutiny if they (1) are not generally applicable or neutral with
  15   respect to religion or (2) are generally applicable and neutral, but also implicate
  16   other rights beyond free exercise, such as free speech. See Mem. 17-18. The
  17   government also does not dispute that if Defendants’ actions against Pastor Dousa
  18   here are subject to strict scrutiny, they cannot survive. Id. at 18-19, 21-22.
  19          Instead, the government argues that its actions targeting Pastor Dousa do not
  20   trigger strict scrutiny in the first place. With respect to the hybrid rights claim, the
  21   government never even mentions that doctrine, and thus appears to rely entirely on
  22   the notion that Defendants’ actions do not implicate Pastor Dousa’s free speech
  23   rights at all. That is wrong, for the reasons explained above. See supra p. 12.
  24          The government’s arguments on Pastor Dousa’s free exercise claim are more
  25   difficult to discern. At times, the government seems to suggest that Defendants’
  26   actions against Pastor Dousa were ordinary applications of neutral, generally
  27   applicable border security policies, which burdened Pastor Dousa’s exercise of
  28   religion at most incidentally.            E.g., Opp. 10.         Under Employment Division,
                                                         18
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.538 Page 26 of 34



   1
       Department of Human Resources of Oregon v. Smith, 494 U.S. 872 (1990), of
   2
       course, “valid and neutral law[s] of general applicability” generally do not violate
   3
       the Free Exercise Clause. Id. at 879 (quotation marks omitted). But as explained,
   4
       Defendants’ actions against Pastor Dousa were not neutral or general at all—they
   5
       were targeted at her because of her work ministering to migrants.
   6
              Elsewhere, the government asserts without elaboration that Defendants’
   7
       actions did not “directly infringe[] upon or substantially burden[] the ‘exercise’ of
   8
       [Pastor Dousa’s] religion.” Mot. to Dismiss 23. To the extent that assertion
   9
       challenges the correctness or sincerity of Pastor Dousa’s belief that serving the
  10
       needs of migrants is a requirement of her Christian faith, the argument is absurd.
  11
       Pastor Dousa preaches about her beliefs regularly and acts upon them daily. “[T]he
  12
       federal courts have no business addressing []whether the religious belief asserted
  13
       ... is reasonable,” or “presum[ing] to determine the plausibility of a religious
  14
       claim.” Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 724 (2014) (quotation
  15
       marks omitted; cleaned up).
  16
              To the extent the government instead means to minimize the effect of
  17
       Defendants’ actions on Pastor Dousa, the argument is at odds with uncontested
  18
       evidence. Again, Pastor Dousa has canceled a trip to Mexico, refrained from
  19
       blessing migrant marriages, had her pastoral counseling chilled, and had potential
  20
       parishioners deterred from attending her church. Those burdens are real and
  21
       substantial. The government simply ignores the case law recognizing similar
  22
       burdens as constitutionally significant. See Mem. 19-21 (citing cases).
  23
              D.      Pastor Dousa Is Likely to Prevail on Her RFRA Claim
  24
              Pastor Dousa also is likely to prevail on her claim under RFRA. The
  25
       government does not dispute that Defendants’ actions would fail strict scrutiny; it
  26
       argues only that those actions do not “substantially burden [Pastor Dousa’s]
  27
       exercise of religion.” 42 U.S.C. § 2000bb-1(a); Mot. to Dismiss 23. Importantly,
  28
                                                         19
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.539 Page 27 of 34



   1
       RFRA’s plain text makes clear that a substantial burden may “result[] from a rule
   2
       of general applicability.” Id. Indeed, the express purpose of RFRA was to overrule
   3
       Smith and require a compelling justification for any substantial burden on the free
   4
       exercise of religion, including burdens from laws that are “‘neutral’ toward
   5
       religion.” 42 U.S.C. § 2000bb(a)(2). Pastor Dousa accordingly can prevail on her
   6
       RFRA claim even if, against the great weight of the available evidence, the
   7
       government were to demonstrate that Defendants’ actions against her reflected the
   8
       operation of neutral, generally applicable rules and policies.
   9
              The government conclusorily denies that the challenged actions here
  10
       “substantially burden the exercise of [Pastor Dousa’s] faith,” but also
  11
       acknowledges that governmental action “substantially burdens” the exercise of
  12
       religion under RFRA if it compels individuals “‘to choose between following the
  13
       tenets of their religion and receiving a government benefit.’” Mot. to Dismiss 23
  14
       (quoting Navajo Nation v. U.S. Forest Serv., 535 F.3d 1058, 1069-70 (9th Cir.
  15
       2008)). That is precisely the choice Defendants have forced upon Pastor Dousa
  16
       here. Because Pastor Dousa chose to counsel and minister to migrants across the
  17
       border, Defendants have revoked the privilege of returning to the United States free
  18
       from detention and interrogation. Now, every time Pastor Dousa contemplates
  19
       returning to Mexico to minister, she must weigh the added burden of secondary
  20
       inspection in the balance. She must make similarly difficult decisions every time
  21
       an asylum applicant approaches her for pastoral guidance, every time her church
  22
       contemplates a new migrant-focused program, and every time she considers
  23
       publicly expressing or acting upon what her faith teaches about serving migrants.
  24
       The whole point of RFRA is to avoid requiring religious adherents to make those
  25
       kinds of painful choices between the demands of their faith and their government.
  26
              Again, the government has not argued that Defendants’ targeting of Pastor
  27
       Dousa advances a compelling government interest. Even if it were now to suggest
  28
                                                         20
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.540 Page 28 of 34



   1
       that Defendants’ actions served a compelling interest in rooting out marriage fraud,
   2
       see CBP-00009, 10, 22, 29, that argument would fail. For one thing, the fraud
   3
       allegations appear to have been a mere pretense for targeting Pastor Dousa based
   4
       on her protected activity. See supra pp. 16-17. And Defendants’ actions were not
   5
       the “least restrictive means” of uncovering any fraud. See 42 U.S.C. § 2000bb-
   6
       1(b)(2). Defendants targeted Pastor Dousa not just by questioning her at the border,
   7
       but also by monitoring her rallies, prayer vigils, and other religious activity in New
   8
       York. They have never asked Pastor Dousa a single question about marriages or
   9
       identified any suspect marriages she performed. See supra pp. 16-17. It is
  10
       implausible that Defendants’ extensive targeting and surveillance of Pastor Dousa
  11
       was less restrictive than other obvious steps they could have taken to uncover any
  12
       marriage fraud. The “exceptionally demanding” least-restrictive-means standard
  13
       requires the government to tread lightly when burdening religious practice. Hobby
  14
       Lobby, 573 U.S. at 728. Defendants have done precisely the opposite.
  15
       II.    ALL OTHER EQUITABLE FACTORS SUPPORT A PRELIMINARY
  16          INJUNCTION
  17          A.      Pastor Dousa Seeks Workable Relief
  18          Pastor Dousa’s remedial request is simple—the Court should order
  19   Defendants to redress the consequences of their past retaliatory and discriminatory
  20   actions and to refrain from similar unlawful actions in the future. In concrete terms,
  21   Defendants should be preliminarily enjoined (1) to restore Pastor Dousa’s SENTRI
  22   status; (2) to rescind the document entitled “Suspected Organizers, Coordinators,
  23   Instigators, and Media,” as well as any associated targeting policy; (3) to rescind
  24   and destroy the profile compiled on Pastor Dousa, CBP-00002; FOIA-00002; and
  25   (4) to refrain from undertaking further surveillance, detention, interrogation, or
  26   other investigative or enforcement actions against Pastor Dousa, or individuals
  27   associated with her, based on protected expressive, associative, or religious speech
  28   or conduct. Nothing about that relief is impermissibly vague or indeterminate.
                                                         21
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.541 Page 29 of 34



   1
              The government attempts to parse the Prayer for Relief in Pastor Dousa’s
   2
       complaint as if it set forth the only possible injunction this Court could enter. See
   3
       Opp. 22. Much of that parsing is demonstrably incorrect. For example, the
   4
       government asserts that Defendants would be enjoined from “ever surveilling,
   5
       detaining or otherwise targeting [Pastor Dousa] regardless of the justification,” id.,
   6
       but that is wrong—adverse actions against her would be barred only if “based on
   7
       her protected expression, association, or religious exercise.”                       Compl. at 38.
   8
       Regardless, the Court has broad discretion to fashion appropriate equitable relief,
   9
       and the Prayer for Relief was deliberately framed in broad terms precisely to allow
  10
       the Court to tailor any injunction to the facts and the evidence. The government’s
  11
       suggestion that the Prayer for Relief is “redundant, immaterial, impertinent, or
  12
       scandalous,” so as to justify a motion to strike under Rule 12(f), is baseless.
  13
              The two cases the government relies on are of no help. In one, the court
  14
       rejected a proposed injunction that would have enjoined an insurer from
  15
       “‘obtaining input from biased medical consultants’ who are ‘not appropriately
  16
       trained and experienced,’” without providing any “clear or enforceable standards
  17
       for how [the insurer] would determine whether a medical consultant is
  18
       appropriately trained and experienced or biased or has a conflict of interest.” Brady
  19
       v. United of Omaha Life Ins. Co., 902 F. Supp. 2d 1274, 1283-85 (N.D. Cal. 2012)
  20
       (quoting proposed injunction; cleaned up). Here, Pastor Dousa seeks an injunction
  21
       ordering Defendants to undertake three discrete, concrete actions, and to refrain
  22
       from targeting her in the future based on her protected expressive, associative, or
  23
       religious speech or conduct. Nothing about that relief requires Defendants to make
  24
       judgments about appropriate training, bias, conflicts of interest, or the like.
  25
       Defendants presumably know the basis of their own actions, so no further clarity
  26
       is necessary for them to be able to conform their conduct to this Court’s order.
  27
  28
                                                         22
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.542 Page 30 of 34



   1
              In the government’s other case, the court rejected a proposed injunction
   2
       against “using state funds … to fund anti-religious activities … which have the
   3
       purpose or effect of disrupting, destroying, impeding and interfering with the free
   4
       exercise by plaintiffs of their religion.” Van Dyke v. Regents of Univ. of Cal., 815
   5
       F. Supp. 1341, 1346 (C.D. Cal. 1993). But Pastor Dousa’s proposed injunction
   6
       would turn on the basis of any future actions Defendants might take against Pastor
   7
       Dousa—which Defendants can and should know—not their “effect.”
   8
              B.      Pastor Dousa Faces Irreparable Harm Absent an Injunction
   9
              If this Court does not grant preliminary relief, Pastor Dousa is likely to suffer
  10
       irreparable harm. Deprivation of a constitutional right, even for a minimal period,
  11
       “unquestionably constitutes irreparable injury.” Melendres, 695 F.3d at 1002
  12
       (quotation marks omitted). And laws that merely burden speech even without
  13
       banning it outright still irreparably impair First Amendment rights. See Mem. 22.
  14
              The government does not dispute these principles, or even that—if Pastor
  15
       Dousa is likely to succeed on the merits—these principles apply here. Instead, the
  16
       government combines its merits and irreparable harm arguments, see Opp. 15-19,
  17
       and never offers any reason why, if the Court determines that Pastor Dousa is likely
  18
       to succeed on the merits of any claim, the Court should still deny an injunction due
  19
       to an absence of irreparable harm. If the Court finds a likelihood of success on the
  20
       merits, it accordingly should find a likelihood of irreparable harm as well.
  21
              C.      The Equities and the Public Interest Support an Injunction
  22          The balance of equities and the public interest weigh decidedly in favor of a
  23   preliminary injunction. The government does not dispute that there is a “significant
  24   public interest in upholding First Amendment principles.” Doe v. Harris, 772 F.3d
  25   563, 583 (9th Cir. 2014) (quotation marks omitted). Nor does it dispute that “courts
  26   will more readily grant [injunctive] relief where allegations of retaliation are
  27   involved, because such conduct is likely to cause irreparable harm to the public
  28
                                                         23
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.543 Page 31 of 34



   1
       interest … by deterring others from” exercising their rights. Garcia v. Lawn, 805
   2
       F.2d 1400, 1405 (9th Cir. 1986) (quotation marks omitted). The government notes
   3
       that Defendants have not banned Pastor Dousa from traveling to Mexico, Opp. 19,
   4
       but that hardly makes it equitable to threaten her with adverse action every time
   5
       she crosses the border, ministers to migrants, or posts on Facebook about doing so.
   6
              On the other side of the ledger, the government at times suggests that Pastor
   7
       Dousa unreasonably delayed in bringing suit. See Opp. 5-6. Not so. She filed her
   8
       complaint six months after the Operation Secure Line documents were publicly
   9
       disclosed, and moved for a preliminary injunction two weeks later. Dkt. 1, 25.
  10
              As predicted, the government also invokes a generalized “interest in the
  11
       efficient administration of immigration laws.” Opp. 20; see Mem. 24. But the
  12
       government never explains concretely how redressing past retaliation against
  13
       Pastor Dousa and refraining from future retaliation will actually endanger the
  14
       border. If anything, an injunction should strengthen border security by reminding
  15
       Defendants that their broad enforcement tools are meant for genuine security
  16
       threats, and not to punish U.S. citizens for exercising constitutional rights.
  17
       III.   THE COURT SHOULD DENY THE GOVERNMENT’S MOTIONS
  18
              Because Pastor Dousa is likely to succeed on the merits, a fortiori she also
  19
       has alleged claims that are plausible, precluding dismissal. But even if this Court
  20
       were to deny a preliminary injunction, it should deny the government’s motion to
  21
       dismiss. To survive a motion to dismiss, Pastor Dousa need only allege facts
  22
       showing a claim that is “plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678
  23
       (2009) (quotation marks omitted). On a preliminary injunction motion, moreover,
  24
       courts may draw whatever inferences they find appropriate, whereas on a motion
  25
       to dismiss, they “must draw all reasonable inferences in [the plaintiff’s] favor.”
  26
       Dahlia v. Rodriguez, 735 F.3d 1060, 1077 (9th Cir. 2013).
  27
  28
                                                         24
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.544 Page 32 of 34



   1
              The government muddies these clear standards by invoking the concept of
   2
       “plausibility” throughout its response to Pastor Dousa’s preliminary injunction
   3
       motion. But a “complaint may be dismissed only when defendant’s plausible
   4
       alternative explanation is so convincing that plaintiff’s explanation is implausible.”
   5
       Eclectic Properties E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 996 (9th
   6
       Cir. 2014) (quotation marks omitted). A plaintiff thus need only point to alleged
   7
       “facts tending to exclude the possibility that the [defendant’s] alternative
   8
       explanation is true.” Id. at 996-97. Pastor Dousa has alleged many such facts.
   9
       CBP’s targeting list alone is more than sufficient. And if the Court deems it
  10
       necessary, Pastor Dousa is prepared to amend her complaint to include information
  11
       from the discovery documents.                 As explained, the government’s alternative
  12
       explanations are even less plausible in light of those documents.
  13
              The government also floats the possibility of converting its motion to dismiss
  14
       into a motion for summary judgment. Mot. to Dismiss 8. But the discovery
  15
       documents show that the government could not possibly meet its burden on
  16
       summary judgment. Among other things, the government could not show that there
  17
       is no genuine dispute of material fact as to whether Defendants targeted Pastor
  18
       Dousa based on protected activity and whether their actions burdened her religious
  19
       practice. In any event, the Court cannot convert the government’s motion without
  20
       giving Pastor Dousa “a reasonable opportunity to present all the material that is
  21
       pertinent to the motion.” Fed. R. Civ. P. 12(d). That includes material obtainable
  22
       only through full discovery, including depositions. See Fed. R. Civ. P. 56(d).
  23
                                                CONCLUSION
  24
              For the foregoing reasons, the Court should grant Pastor Dousa’s motion for
  25
       a preliminary injunction and deny Defendants’ motions to dismiss and to strike.
  26
  27
  28
                                                         25
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.545 Page 33 of 34



   1   Dated: December 20, 2019                 Respectfully submitted,
   2                                               By: /s/ Oscar Ramallo
   3
                                                ARNOLD & PORTER KAYE SCHOLER LLP
   4
                                                   Oscar Ramallo
   5                                               Oscar.Ramallo@arnoldporter.com
   6                                               R. Stanton Jones (pro hac vice)
                                                   Stanton.Jones@arnoldporter.com
   7                                               William C. Perdue (pro hac vice)
   8                                               William.Perdue@arnoldporter.com
                                                   Ada Añon (pro hac vice)
   9                                               Ada.Anon@arnoldporter.com
  10                                               Christian D. Sheehan (pro hac vice)
                                                   Christian.Sheehan@arnoldporter.com
  11                                               Jaba Tsitsuashvili (Bar No. 309012)
                                                   Jaba.Tsitsuashvili@arnoldporter.com
  12                                               Leah J. Harrell (pro hac vice)
  13                                               Leah.Harrell@arnoldporter.com
                                                   Neesha Chhina (pro hac vice)
  14                                               Neesha.Chhina@arnoldporter.com
  15
                                           THTHE PROTECT DEMOCRACY PROJECT, INC.
  16
                                                   Stephanie Llanes (pro hac vice)
  17                                               Stephanie.Llanes@protectdemocracy.org
  18                                               Anne Tindall (pro hac vice)
                                                   Anne.Tindall@protectdemocracy.org
  19                                               Genevieve Nadeau (pro hac vice)
  20                                               Genevieve.Nadeau@protectdemocracy.org
                                                   Ben Berwick (pro hac vice)
  21                                               Ben.Berwick@protectdemocracy.org
  22
                                                Attorneys for Plaintiff Kaji Dousa
  23
  24
  25
  26
  27
  28
                                                         26
       PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION AND IN OPPOSITION TO MOTION TO DISMISS
Case 3:19-cv-01255-LAB-KSC Document 55 Filed 12/20/19 PageID.546 Page 34 of 34



                          CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2019, I electronically filed the foregoing
  with the Court using the CM/ECF system. I certify that all participants in the case
  are registered CM/ECF users and that service will be accomplished by the CM/ECF
  system.
                                 Respectfully,

                                 ARNOLD & PORTER KAYE SCHOLER LLP

                                 By: /s/ Oscar Ramallo
                                 Oscar Ramallo
                                 Oscar.Ramallo@arnoldporter.com
